DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Groups I and II, Claims 1, 2, 4, 8, 11, 12 and 36, in the reply filed on 2/21/22 is acknowledged.  The traversal is on the ground(s) that combined search and examination would not be a serious burden.  This is not found persuasive between Groups I and II because of the reasons set forth in the restriction requirement of 10/21/21.
The requirement is still deemed proper and is therefore made FINAL.

Applicant's election with traverse of Group I and III, Claims 1, 2, 4, 8, 11, 12 and 36, and Claims 24, 25, 27, 31, 32, 34, 36 and 37 in the reply filed on 2/21/22 is acknowledged.  The traversal is on the ground(s) that combined search and examination would not be a serious burden.  This is found to be persuasive between Groups I and III.  Groups I and III have been rejoined and will be examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 12, 24, 34, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kay (6213354).
Regarding claim 1, the Kay reference discloses a filling system (Figure 3), comprising: a reservoir (104) holding a filling fluid (102) for distribution; 
at least one filling nozzle (114) fluidly coupled to the reservoir and configured to distribute the filling fluid through a nozzle opening (122);
a pump (100) fluidly coupled to the reservoir and the at least one filling nozzle and configured to distribute the filling fluid to the at least one filling nozzle and through the nozzle opening; and
at least one processor (similar to processor 54) operatively coupled to the pump and a memory (inherent) having a filling module stored therein (Fig. 3,col. 5, In 31-42,"..droplet volume measuring system 116 provides an output 118 to controller 112 representing the volume of a droplet.", note: it is deemed implicit that at least some memory is necessary to store the programming steps for operating the pump 100 related to dispensing droplets, i-e., filling), the at least one processor being configured to execute the filling module to: receive at least one fluid property (i.e., droplet volume signal 118) of the filling fluid;
generate, based at least partially on the at least one fluid property, at least one set of operating parameters (i.e., positive and/or negative pressure applied to pump 100) for distributing the filling fluid (102) through the nozzle opening such that a fluid interface with a stable resting profile forms in the filling fluid in the filling nozzle adjacent to the nozzle opening after the filling fluid is distributed from the at least one filling nozzle (Fig. 3, col. 5, In 31-42, "controller 112 controlling the operation of pump 100...droplet volume measuring system 116 provides an output 118 to controller 112 representing the volume of a droplet...", col 6, In 15 -30, "..controller 112 commands a positive pressure as necessary to cause a droplet of the desired volume to form on outlet 122, at which point the pressure is reduced to zero... A small quantity of fluid may remain on the tip after the droplet has been touched off. However, this quantity will be fairly constant from droplet to droplet..", note:" a stable resting profile” is deemed implicit since the pressure is taught to be reduced to zero and only a small constant quantity of fluid is taught to remain after each droplet is dispensed); and
output the at least one set of operating parameters, the at least one set of operating parameters enabling control of the pump to distribute the filling fluid through the nozzle opening during a filling procedure (Fig 3, col 5, In 31-42, "..controller 112 controlling the operation of pump 100...droplet volume measuring system 116 provides an output 118 to controller 112 representing the volume of a droplet...", col 6, In 15-30,
"..controller 112 commands a positive pressure as necessary to cause a droplet of the desired volume to form on outlet 122, at which point the pressure is reduced to zero..")..

	Regarding claim 11, at least one fluid parameter includes a density of the filling fluid.  See column 4, lines 62-65 and column 5, lines 53-57. 

	Regarding claim 12, wherein the filling module includes an input device (120; Fig. 3). See column 5, lines 43-52.

	Regarding claim 36, the device is capable of formulating antibody A. 
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)

	Regarding claims 24, 34 and 37, the method as claimed would be inherent during normal use and operation of the device.

Allowable Subject Matter
Claims 2, 4, 8, 25, 27, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various dispensing systems similar to Applicant’s device, as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753